Citation Nr: 1026945	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status-post myocardial infarction (cardiovascular 
disability).

2.  Entitlement to service connection for the residuals of an eye 
injury.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 16, 1970, to 
January 1973, including service in the Republic of Vietnam from 
March 1971 to August 1971.

The Veteran also had active service from April 8, 1970 to 
December 15, 1970, from which he was discharged under 
dishonorable conditions.  He is not entitled to VA benefits based 
upon that period of service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied service 
connection for a cardiovascular disability and the residuals of 
an eye injury. 

In May 2009, the Board remanded the claims for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board regrets the additional delay.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the claim 
requires additional development.

In a May 2010 written statement, the Veteran requested a hearing 
before a Veterans Law Judge.  Specifically, he stated: "I 
formally request a hearing in order to present my case in front 
of a judge."  However, it is unclear as to whether he would like 
a Travel Board hearing or a video conference hearing.  In light 
of the Veteran's request, however, the RO must schedule the 
Veteran for a Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
that he clarify the type of hearing 
requested in his May 2010 written 
statement.

2.  Thereafter, take appropriate action 
to afford the Veteran the hearing 
requested before a Veterans Law Judge 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


